Order entered September 18, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00214-CR

                         ANTHONY TERRENCE SMITH, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-71255-V

                                            ORDER
       The Court REINSTATES the appeal.

       On September 3, 2014, the Court ordered appellate counsel William Barr removed as

counsel due to his failure to comply with this Court’s order to file appellant’s brief by August 18,

2014. The Court has not yet received the trial court’s order appointing new counsel. The Court

now has before it Mr. Barr’s September 17, 2014 motion to rescind the order removing him as

counsel and to accept the brief tendered on September 17, 2014.

       We note that appellant’s brief was originally due May 29, 2014, and the appeal had

already been abated once for findings regarding why the brief had not been filed. The Court

does not approve of Mr. Barr’s failure to comply with this Court’s orders or to follow the proper

procedure for seeking an extension of time to file appellant’s brief. Nevertheless, in the interest
of expediting the appeal, we GRANT the motion to reinstate William Barr and VACATE the

September 3, 2014 order removing William Barr as appellant’s attorney of record.

        We DIRECT the Clerk to list William Barr as appellant’s attorney of record.

        We GRANT the extension motion and ORDER appellant’s brief filed as of the date of

this order.



                                                   /s/    CAROLYN WRIGHT
                                                          CHIEF JUSTICE